Citation Nr: 0200928	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  99-13 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated at 70 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1952 to 
September 1955.  The veteran's DD214 shows that awards and 
decorations received by the veteran include National Defense 
Service Medal, Korean Service Medal with 2 Bronze Service 
Stars, Combat Infantryman Badge, and United Nations Service 
Medal.  

This appeal arises from the February 1999 rating decision 
from the Department of Veterans Affairs (VA) Winston-Salem, 
North Carolina Regional Office (RO) that increased the 
evaluation of the veteran's service connected post traumatic 
stress disorder (PTSD) from 30 percent to 50 percent.
 
By rating decision in September 2000, the RO increased the 
evaluation for the veteran's service connected PTSD from 50 
percent to 70 percent.  The veteran has continued his appeal 
of the 70 percent rating.  Subsequently a total rating for 
compensation based on individual unemployability was 
assigned.  All ratings increases were made effective June 
1998, the date of the current claim.  The only issue 
remaining for appellate review is entitlement to a schedular 
100 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of increased rating 
for PTSD has been obtained by the RO.

2.  The symptomatology of veteran's PTSD includes that the 
veteran has sleep problems, flashbacks, nightmares, brief 
hallucinatory flashbacks, isolation, hypervigilance, startle 
response, depression, crying spells, panic attacks once or 
twice a week, poor concentration, and extreme irritability.  
Symptomatology such as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name is not 
shown.  The veteran is neat in appearance, cooperative, fully 
oriented, rational and goal directed and there is no 
indication of overt psychosis.  There is no disturbance of 
thought processes and no evidence of perceptual disturbances 
and no delusions or special preoccupations.  His insight and 
judgment are intact.  His memory is intact to immediate, 
recent, and remote events.   He has denied suicidal or 
homicidal ideation currently.  The veteran is considered to 
be unemployable due to his PTSD and the PTSD impacts his 
social, family, and vocational functioning.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. Part 4, including 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD214 reflects that awards and decorations 
received by the veteran include National Defense Service 
Medal, Korean Service Medal with 2 Bronze Service Stars, 
Combat Infantryman Badge, and United Nations Service Medal.  
He served in Korea with a military occupational specialty of 
light weapons infantry.  

By rating action of May 1996, service connection for PTSD was 
granted pursuant to a diagnosis of PTSD on VA examination 
based on reported stressors from the veteran's service.

VA treatment records include that in August 1997 the veteran 
was seen with complaints of exacerbated PTSD and depressive 
symptoms.  On examination, the veteran was appropriately 
dressed, was alert and fully oriented.  He was rational and 
goal directed.  His mood appeared neutral and his affect 
restricted.  He expressed feeling somewhat depressed but he 
denied suicidal or homicidal thoughts.  His judgment and 
insight were not significantly impaired.  The diagnoses 
included chronic PTSD and alcohol abuse, episodic by history.  

In October 1997, the veteran was seen for medication 
evaluation.  He reported that since he left Korea, he had 
experienced increased startle response and irritability, off 
and on.  In the past 5 years he had been having recurrent 
nightmares, intrusive thoughts, temper outbursts, problems 
sleeping, social withdrawal, crying spells 2-3 times per 
week, and generalized nervousness.  He denied a history of 
suicidal behavior.  On examination, the veteran was casually 
dressed and cooperative.  His speech was logical and goal 
directed.  There was no evidence of psychotic symptoms.  The 
veteran denied current suicidal or homicidal ideation.  His 
mood was slightly depressed.  Insight and judgment were 
intact.  The Global Assessment of Functioning (GAF) was 55.  

In November 1997, the veteran reported that he was compliant 
with his medication.  He reported that he did not lose his 
temper as easily and rested a little better at night.  On 
examination, the veteran was casually dressed and 
cooperative.  His speech was logical and goal directed.  
There was no evidence of psychotic symptoms.  The veteran 
denied current suicidal or homicidal ideation.  His mood was 
slightly depressed.  His insight and judgment were intact.

In February 1998, the veteran was seen for psychiatric 
medication follow up.  He reported that he discontinued his 
medication because he could not function for several hours 
the morning after taking the medication.  Since being off of 
the medication he felt better physically but had experienced 
more temper flares, increased anxiety, and crying spells.  He 
did not sleep at night.  He was amenable to resuming 
medication.  On examination, the veteran was casually dressed 
and cooperative.  His speech was logical and goal directed.  
There was no evidence of psychotic symptoms.  He denied 
current suicidal or homicidal ideation.  His mood was 
slightly depressed.  Insight and judgment were intact.  The 
diagnoses included chronic PTSD and alcohol dependence.

In March 1998, April 1998, and August 1998, the veteran was 
seen in group therapy.  He appeared understanding and 
responded positively to issues discussed.  He did not 
verbalize suicidal or homicidal thoughts.  Judgment and 
insight were not impaired.  

In a November 1998 statement, the veteran's spouse reported 
that the veteran would not be involved with her or their 
children in that he would go off by himself and thought it 
was not her business where he was going.  He did not want to 
be around a lot of people or crowds.  They did not have any 
friends that they would associate with.  They did not spend 
time with siblings.  The veteran did not get along with other 
people.  He had a quick bad temper and would jump off the 
handle at little things.  He became more depressed when he 
was by himself.  He had mood swings.  He was unable to hold a 
job due to his temper and mood swings.  Approximately three 
times a week, he would wake up from sleep sweating or with 
nightmares.  He did not talk about what upset him.

On a VA treatment record from November 1998, it was noted 
that the veteran continued to have symptoms of chronic, 
severe PTSD which included intrusive thoughts of past war 
experiences, repetitive traumatic nightmares, brief 
hallucinatory flashbacks, and distress upon exposure to cues 
reminiscent or symbolic of his traumatic experiences.  He 
continued to have difficulties with avoiding thoughts, 
feelings, and situations that reminded him of the war.  He 
additionally had detachment and estrangement from people, a 
sense of foreshortened future, restricted affect, and amnesia 
to details of events in the war zone.  Further, his symptoms 
included sleep disorder, extreme irritability, poor 
concentration, hypervigilance, panic attacks one to two times 
a week, and startle response.  The symptoms had interfered 
significantly with both social, family, and vocational 
aspects of functioning.  The veteran described particular 
difficulty maintaining effective relationships because of 
difficulties with anger control and tendency to isolate from 
family and others.  He reportedly spent most of his time 
alone.  The veteran reported a history of difficulty 
functioning on the job.  He last worked in 1990, painting 
houses but reportedly had difficulty concentrating and 
focusing on his work.  

In summary, the veteran had a full range of PTSD symptoms 
that continued to impair his functioning in social, family, 
and vocational settings.  He continued to appear severely 
impaired in his ability to obtain and maintain gainful 
employment.  In October 1998, the veteran's mental status 
examination indicated that he was subdued, somewhat guarded, 
but fully oriented.  He appeared rational and goal directed.  
There was no indication of overt psychosis.  He was subdued 
in mood and restricted in affect.  There was no indication of 
suicidal or homicidal thoughts.  Insight and judgment were 
intact.  The diagnostic impressions included chronic PTSD 
with impact on social, family, and vocation functioning.  He 
appeared unemployable due to chronic, severe PTSD.  The GAF 
was 45.

On a VA fee basis examination in April 2000, the veteran's 
social history included that after his discharge from the 
service, he had odd jobs; he worked mostly as a painter until 
1990.  He was married and reported that a past history of 
anger episodes made it difficult to get along with his wife.  
On examination, the veteran was noted to be casually dressed 
and neat in appearance.  He was cooperative without 
psychomotor disturbance except a barely noticeable (left) 
facial tic.  He was alert and oriented to person, place, 
time, and situation.  His memory was intact to immediate, 
recent, and remote events with the ability to remember three 
out of three items in three and five minutes.  His speech was 
of normal rate and rhythm and flow.  There was no disturbance 
of thought processes and no evidence of perceptual 
disturbances and no delusions or special preoccupations.  
Judgment and insight were in the fair range.  Suicidal 
thoughts were reported in the past, however there had been no 
recent ideation and no homicidal ideation.  The veteran 
reported a full range of PTSD symptoms including daily 
recurrent dreams and memories of combat, hypervigilance, and 
isolation.  He reported that he would fly off the handle.  He 
reported that at one community meeting, he became so 
emotional that he stood up and was talking without thinking, 
was visually shaking and had to be taken out of the meeting.  
He also reported depression, crying spells, and panic 
attacks.  The diagnoses included chronic PTSD and dysthymic 
disorder.  The estimated GAF from PTSD was 45 and from 
dysthymic disorder was 50.  

VA treatment records include that from December 2000 to June 
2001, the veteran was seen in group therapy.  The veteran 
participated in group discussion, provided appropriate 
feedback, and appeared supportive of others in the group.  He 
did not verbalize suicidal or homicidal thoughts.  Judgment 
and insight tended to be variable depending upon mood and 
stressors, but currently appeared intact.  

By rating action of August 2001, entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU) was granted.

II.  Analysis

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claim for increased rating for PTSD.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him as to these issues.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  In this regard there has been notice as 
to information needed, an examination has been provided, and 
there has been rating decisions and a statement of the case 
sent to the veteran.  There is no indication that there is 
additional information on file that would lead to a different 
outcome in this claim.  All pertinent notice has been 
provided in the documents sent to the veteran.  See also 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
regulations provide no additional duties, are not more 
favorable to the veteran that the statute, and are satisfied 
as all appropriate notice and development has otherwise been 
accomplished as discussed elsewhere.  The appellant and his 
representative through letters and statements of the case 
with supplements thereto, have been notified as to evidence 
and information necessary to substantiate the claims.  There 
is no evidence that there are additional records that could 
be obtained, nor is there evidence that the claim would be 
substantiated by the administration of another examination.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Further, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996, prior to the veteran 
filing his current claim.  The "new" regulations pertaining 
to rating psychiatric disabilities, in effect as of November 
7, 1996, are found in 38 C.F.R. § 4.130, Codes 9201-9440 
(2001) and are set forth, in pertinent part, below:

General Rating Formula for Mental 
Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.                                     
100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                       
70

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In this case, the record does not support the veteran's claim 
for a schedular rating in excess of 70 percent for his 
service connected PTSD, as there is no evidence of total 
occupational and social impairment demonstrated by 
symptomatology to include gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

VA treatment records and VA examination show that the 
veteran's PTSD is manifested by sleep problems, flashbacks, 
nightmares, brief hallucinatory flashbacks, isolation, 
hypervigilance, startle response, depression, crying spells, 
panic attacks once or twice a week, poor concentration, and 
extreme irritability.  However, the veteran's speech is 
logical and goal directed.  On examination, he is casually 
dressed and neat in appearance, and is cooperative.  He is 
fully oriented.  He appears rational and goal directed and 
there is no indication of overt psychosis.  There is no 
disturbance of thought processes and no evidence of 
perceptual disturbances and no delusions or special 
preoccupations.  His insight and judgment are intact.  His 
memory is intact to immediate, recent, and remote events.   
He has denied suicidal or homicidal ideation currently.  It 
is indicated that the veteran is not working and is 
considered to be unemployable due to his PTSD and that the 
veteran's PTSD impacts his social, family, and vocational 
functioning.

In August 1997, the veteran's GAF was 55.  In October 1998 
and on VA examination in April 2000, the GAF was 45 due to 
PTSD.  The criteria to determine the correct score of a 
Global Assessment of Functioning (GAF) on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS and a score 
between 51 and 60 contemplates moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A score between 41 and 50 contemplates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).   

Taken as a whole, the veteran's symptomatology related to his 
PTSD demonstrates occupational and social impairment with 
deficiencies in most areas.  However, the preponderance of 
the evidence does not show evidence of symptoms that would 
meet the criteria for an increased schedular rating.  Upon 
consideration of the veteran's symptomatology, it is the 
conclusion of the Board that the veteran more nearly 
approximates the findings for the 70 percent rather than the 
100 percent rating.  As such, the higher rating is not 
assigned.  The evidence is not so evenly balanced as to give 
rise to a reasonable doubt.  38 C.F.R. § 3.102.

Additionally, as TDIU has been granted in this case, any 
further consideration of the veteran's claim under Norris v. 
West, 12 Vet. App. 413 (1999), providing for a consideration 
of unemployability where the veteran's schedular rating meets 
the minimum criteria of section 4.16(a) and evidence of 
current service-connected unemployability in claimant's 
claims file or under VA control exists, has been satisfied.


ORDER

Entitlement to a schedular rating in excess of 70 percent for 
PTSD is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

